955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dathonaya Orthnel HENRY, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 91-1613.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 6, 1991.Decided Feb. 21, 1992.

On Petition for Review of an Order of the Immigration and Naturalization Service.  ( Aja-sjq-urk)
Dathonaya Orthnel Henry, petitioner pro se.
Mark Christopher Walters, Michele Yvette Frances Sarko, Robert Leigh Bombaugh, United States Department of Justice, Washington, D.C., for respondent.
BIA
AFFIRMED.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Dathonaya Orthnel Henry appeals from the Board of Immigration Appeals' order which held that he is deportable under section 241(a)(11) of the Immigration and Nationality Act, 8 U.S.C. § 1251(a)(11).   Our review of the record and the Board's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Immigration Appeals Board.   Henry v. U.S. Immigration & Naturalization Service,  Aku-ohp-inr (Bd.Immig.App. May 28, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.